Citation Nr: 0841116	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  03-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder claimed as emphysema, chronic obstructive pulmonary 
disease, and asthma, to include as a result of asbestos 
exposure.

2.  Entitlement to service connection for prostate cancer, to 
include as a result of asbestos exposure.


REPRESENTATION


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962, with numerous periods of active duty for training and 
inactive duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  In April 2003 and 
April 2008, the veteran testified at personal hearings before 
Decision Review Officers (DROs).  Transcripts of all hearings 
are of record.  

In March 2003, the veteran perfected an appeal of the RO's 
denial of service connection for tinnitus and bilateral 
hearing loss.  In a March 2004 rating decision, the RO 
granted service connection for tinnitus and bilateral hearing 
loss.  Therefore, these claims have been granted in full and 
no issue regarding tinnitus or hearing loss is before the 
Board.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).  

In an August 2005 decision, the Board denied service 
connection for prostate cancer and a respiratory disorder.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 2006 
Order, the Court granted a joint motion of the veteran and 
VA's General Counsel.  That joint motion specified that the 
Board should ensure VCAA compliance and explain how letters 
sent to the veteran satisfied VCAA compliance.  

During the June 2005 Board hearing, the undersigned asked if 
VA had all of the veteran's medical records.  Board hearing 
transcript at 12.  The veteran's representative at that time, 
The American Legion, stated "I have looked at the C file 
myself, and I don't see-I mean, they say that they can't 
find any where he was treated for prostate cancer at Biloxi 
at all, and he says he has been.  Id.  So, I don't know if we 
have them all or not."  Id.  The veteran reported that he 
was treated the past week.  Id. at 13.  The undersigned asked 
the veteran if he could obtain the records and send them to 
the Board so as to avoid the delay that a remand would 
necessarily entail.  Id.  

In the joint remand, the parties noted that the no deadline 
had been set for the veteran to submit the records; i.e., 
closure of the record.  Hence, the joint remand required that 
the Board address closure of the record.  

In May 2007, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC.  In that 
Remand, the Board instructed the RO/AMC to invite the veteran 
to submit additional evidence or information pertinent to his 
claims, request a written statement from the veteran's 
representative as to whether VA had obtained all pertinent 
medical records from the Biloxi VA health care facility, and 
schedule the veteran for a hearing before a DRO.  Those 
actions completed, the matter has properly been returned to 
the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Prior to November 2005, the veteran was represented by The 
American Legion.  In. November 2005, the veteran appointed 
Sean Kendall, an attorney, as his representative, thus 
revoking representation by the American Legion.  38 C.F.R. 
§ 20.301.  Of record is a letter from Mr. Kendall, dated in 
June 2008, informing VA that he no longer represented the 
veteran.  In the April 2008 DRO hearing, the veteran 
indicated that he had revoked Mr. Kendall's representation 
and was representing himself.  DRO 2008 hearing transcript at 
1.  The veteran has not appointed a representative since Mr. 
Kendall's representation was terminated.  The veteran is 
therefore unrepresented.  




FINDINGS OF FACT

1.  The veteran's respiratory disorder did not have onset 
during active service and is not otherwise related to his 
active service.  

2.  The veteran's prostate cancer did not have onset during 
active service, did not manifest within one year of 
separation from active service, and is not otherwise related 
to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for prostate cancer 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has suffered from a respiratory 
disorder and prostate cancer as the result of service.  
Specifically, he asserts that these conditions are the result 
of exposure during active service to asbestos and other 
environmental irritants/ hazards.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases, including malignant tumors, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR, which contains the same asbestos-
related information as M21-1, Part VI.  The Court has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under the DVB 
Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The applicable section of M21-1MR is Part IV, Subpart ii.  It 
lists some of the major occupations involving exposure to 
asbestos, including mining, milling, work in shipyards, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, and military equipment.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  M21-1MR, Part 
IV Subpart ii, Chapter 2, Section C, Topic 9, see also M21-
1MR Part IV, Subpart ii, Chapter 1, Section H, Topic 29.

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C 
in essence acknowledges that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  Id.  

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  

VA's Manual M21-1MR, Part IV, subpart ii, Chapter 1, Section 
H contains guidelines for the development of asbestos related 
cases.  In this case, the record shows that the RO complied 
with these procedures.  The RO sent the veteran a letter in 
March 2002 requesting the details described above, and the 
veteran provided some information in March 2002.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGPREC 4-2000 (April 13, 2000), published 
at 65 Fed Reg. 33422 (2000).

The veteran contends that he was exposed to asbestos, 
gunpowder, and other environmental hazards during service 
aboard the U.S.S. Woodson in 1961 and 1962.  During the June 
2005 Board hearing, the veteran testified that he worked as a 
boatswain's mate, and that his duties included chipping 
paint, painting, working on the deck, and firing guns.  Board 
hearing transcript at 3.  

There is no way of determining to what extent the veteran was 
exposed to asbestos during his service nearly 50 years ago.  
It is known that the general specifications for ships during 
this period required heated surfaces to be covered with an 
insulating material and it is highly probable that asbestos 
products were used to achieve this end.  Items that required 
insulation included piping, flanges, valves, fittings, 
machinery, boilers, evaporators, and heaters.  The veteran 
has testified that his occupation was boatswain's mate.  The 
probability of exposure to asbestos appears minimal, but a 
positive statement that the veteran was or was not exposed 
cannot be made.  Regardless, for the purposes of this 
decision, the Board assumes, without deciding, that the 
veteran was exposed to some asbestos during service.  

Service medical records are absent for evidence of symptoms 
of or treatment for a respiratory disorder, a urinary 
disorder, or cancer.  A separation report of medical 
examination, dated n July 1962, shows normal clinical 
evaluations for the veteran's lungs, chest, and genito-
urinary system.  This is evidence against his claims because 
it tends to show that the veteran did not have prostate 
cancer, a urinary disorder, or a respiratory disorder during 
service.  

During the Board hearing, the veteran testified that he did 
not have any breathing problems during service and that he 
first began having breathing problems "[r]ight after I got 
out of the Navy."  Id. at 5.  The veteran was separated from 
active service in August 1962.  He also testified that he 
first sought treatment for breathing difficulties in 1977.  
Id. at 6.  

However, during the April 2003 DRO hearing, the veteran 
testified that he was first treated for respiratory 
difficulty in 1974.  DRO April 2003 hearing transcript at 2.  

These contradictory reports are evidence that the veteran is 
not a credible historian.  

The first evidence of a respiratory disorder is found in a 
January 1980 summary of VA inpatient treatment for a one week 
history of shortness of breath and a cough.  This documents 
that the veteran had a history of asthma, having been 
hospitalized in January 1980 at a private facility.  He 
reported that he worked as a construction worker for an oil 
refinery and he denied any specific known occupational 
exposure.

Importantly, he also reported a 25 year history of smoking 
tobacco.  

Chest x-ray showed pulmonary fibrosis, consistent with 
chronic obstructive pulmonary disease.  His condition 
improved with antibiotic and steroid treatment.  Discharge 
diagnosis was asthma, acute, with pulmonary fibrosis.  

In August 2000, the veteran filed a claim for VA benefits on 
the theory that his chronic obstructive pulmonary disease was 
caused by exposure to gunpowder during service.  That claim 
was denied in January 2001.  

The veteran was afforded a VA examination in December 2000.  
The examiner was specifically asked to specify whether the 
veteran had a respiratory disorder, and if so, whether it is 
related to service.  During the examination the examiner 
elicited a history from the veteran of his respiratory 
disorder.  

Importantly, the veteran stated that he was a smoker and had 
smoked one pack of cigarettes everyday for the past 40 years.  

Based on a pulmonary function test, the examiner diagnosed 
the veteran with moderate restrictive disease.  The examiner 
noted that the veteran's chest X-ray was negative for any 
significant chronic obstructive pulmonary disease or 
emphysema.  

Based upon this examination, the examiner concluded that 
"the veteran's current lung condition at this time is more 
likely caused as a result of long and heavy cigarette smoking 
and less likely as a result of gunpowder exposure in the 
early 1960s."  The Board finds that such a medical finding 
provides more evidence against this claim. 

In a letter dated in May 2001, the veteran contended that he 
suffered from asthma due to inservice exposure to asbestos, 
gunpowder fumes, cleaning solvents, lead based paints, 
aluminum based paints, diesel fumes and fuel, and other 
environmental irritants.  

An August 2001 pulmonary consult report documents that the 
veteran had chronic obstructive pulmonary disease with a 
chronic bronchitic component.  During that consult the 
veteran reported that his breathing difficulty began 
approximately in 1978.  This report differs from his report 
during the Board hearing, where he stated that his breathing 
difficulty began immediately after separation from service.  
This inconsistency is more evidence that the veteran is not a 
credible historian.  

During that pulmonary consult, the veteran also reported his 
belief that he had been exposed to asbestos during service.  
Significantly, even though the veteran reported asbestos 
exposure, the physician provided no indication that the 
veteran's respiratory disorders were related to such 
exposure.  The Board finds it is reasonable to expect that if 
there was any likelihood that the veteran's respiratory 
disorder was related to asbestos exposure, or for that matter 
to service in any respect, the physician would have so 
commented (in some way).  The lack of such comment is found 
to be very limited evidence against the veteran's claim that 
his respiratory disorders are related to service, whether 
from asbestos exposure or otherwise.  

VA treatment notes from August 1999 document findings of 
prostatitis.  A May 2001 ultrasound study revealed an 
enlarged prostate.  Notes from June 2001 show that the 
veteran was receiving treatment for prostate cancer.  As the 
veteran indicated during his Board hearing, he had been seen 
in the Biloxi VA urology clinic in May 2005.  Urology notes 
from that time indicate only that the veteran underwent 
diagnostic testing.  These notes provide no information as to 
the origin of his prostate cancer.  

No competent evidence of record, including the VA treatment 
records from the Biloxi VA Medical Center, indicates a 
connection between the veteran's prostate cancer and his 
military service.  

During the Board hearing, the veteran testified that a VA 
physician at the Biloxi VA treatment facility had told him 
that his prostate cancer was caused by service.  Board 
hearing transcript at 11.  There is no evidence of record 
documenting such a statement.  The veteran's report of what a 
physician told him is too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The Board is also aware that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, as explained above, the veteran's reports of 
breathing difficulty immediately after service are not 
credible.  

Additionally, the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorders is evidence that his reports, these many 
years later, of symptoms of a respiratory disorder 
immediately after separation from service are not credible.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that such a lapse of time is 
a factor for consideration in determining the credibility of 
such reports.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).  This long period of time between the veteran's 
separation from service and first report of respiratory 
symptoms is evidence against his claim.  Hence, his reports 
of onset of symptoms immediately after service are afforded 
only the most minimal probative weight.  

The veteran's assertion that his respiratory disorder and 
prostate cancer were caused by exposure to asbestos, 
gunpowder fumes, or other irritants is not competent evidence 
because there is no evidence of record that the veteran had 
medical knowledge or expertise beyond that of a layperson.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   

The Board recognizes that some "qausi" medical questions 
are subject to the reports of a layperson.  When a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike diagnoses of a dislocated shoulder and varicose veins 
which were the subjects of the Jandreau and Barr decisions, 
the etiology of the claimed disabilities in this case is far 
too complex a medical question to be subject to the opinion 
of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, the Board finds 
that the veteran's opinion as to whether his claimed 
disabilities were the result of exposure to asbestos or some 
other irritant during service is not competent evidence.  See 
Espiritu and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Finally, the evidence demonstrates that the veteran's 
prostate cancer did not manifest within on year of separation 
from active service.  Therefore, the presumptive provisions 
for chronic diseases are not for application.  

Given the evidence of record, the Board finds that service 
connection for a respiratory disorder and prostate cancer, to 
include as a result of exposure to asbestos or other 
environmental hazards or irritants during service, is not 
warranted.  The December 2000 VA examiner specifically opined 
that the veteran's respiratory disorder is a result of his 40 
year history of heavy smoking and is not related to service.  
The physician who saw the veteran for the pulmonary consult 
in August 2001 was aware of the veteran's report of exposure 
to asbestos during service but made no comment as to any 
relationship between the veteran's respiratory disorder and 
that exposure.  There is no competent evidence of record that 
the veteran's respiratory disorder is related to his service.  
Likewise, there is no competent evidence that the veteran's 
prostate cancer, diagnosed some four decades after service, 
is related to his service.  The medical evidence of records 
is in agreement with this evidence.  There is no competent 
evidence to the contrary.  

It is important to note (both to the veteran and the Court) 
that the Board has not just found the evidence, overall, to 
be against this claims, but overwhelming against this claims.  
The evidence in this case is unusually clear.

Because the preponderance of the evidence is against a 
finding that the veteran's respiratory disorder or prostate 
cancer is related to service, his claims for service 
connection must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  




Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in June 2001, January 2002, March 
2002, and May 2008.  These letters fully addressed all three 
notice elements.  In particular, standing alone the May 2008 
satisfied VA's duty to notify.  

One of the purposes of the joint motion was for the Board to 
ensure that the veteran had been provided proper VCAA notice.  
In particular, the parties agreed that the Board should 
explain how letters that had been sent to the veteran prior 
to the August 2005 decision satisfied VA's duties under the 
VCAA.  Inferred in the joint motion was that if such letters 
had not provided sufficient notice, the Board would take 
steps to have such notice provided.  To ensure compliance 
with the VCAA, the RO sent the veteran an additional letter 
in May 2008.  

The letters sent to the veteran in June 2001, January 2002, 
and March 2002 each told the veteran of the evidence needed 
to substantiate a claim for service connection and of VA's 
and the veteran's respective duties in obtaining evidence.  
The letter dated in March 2002, provided the veteran with 
notice specific to his claims based on exposure to asbestos.  
These letters did not provide the veteran with notice as to 
how VA assigns effective dates and disability ratings.  
However, as neither the RO nor the Board has granted service 
connection, any defect in notice as to how effective dates 
and disability ratings is not prejudicial to the veteran, as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Of note, is that the Federal Circuit has stated that while 
documents such as a statement of the case or supplemental 
statement of the case may not be used to satisfy VA's duty to 
notify under the VCAA, the Federal Circuit has also stated as 
follows:  

This is not to say that VCAA notification 
must always be contained in a single 
communication from the VA.  The statute 
and regulation are silent regarding the 
format to be used for the required 
notification.  What the statute and 
regulation require is that the claimant 
be given the required information prior 
to the VA's decision on the claim and in 
a form that enables the claimant to 
understand the process, the information 
that is needed, and who will be 
responsible for obtaining the 
information.  

Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

Regardless, even if the letters sent to the veteran prior to 
the initial adjudication did not sufficiently meet VA's duty 
to notify, any error in the content of the notice was 
corrected by the letter sent to the veteran in May 2008.  

When VA's duty to notify was not met prior to the initial 
decision by the RO, that duty may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the letter 
sent to the veteran in May 2008.  The May 2008 letter 
informed the veteran of evidence necessary to substantiate 
his claims for service connection for prostate cancer and a 
respiratory disorder.  This letter informed the veteran as to 
how VA assigns disability ratings and effective dates, in the 
event that service connection is established.  The letter 
also informed the veteran of the veteran's and VA's 
respective duties in obtaining evidence.  He was asked to 
either submit any evidence pertinent to his claim to VA or to 
inform VA of any such evidence and fill out release of 
information forms so that VA could assist him in obtaining 
such evidence.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statement of 
the case issued in July 2008, after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  He also provided 
testimony during DRO hearings in April 2003 and in April 
2008.  

The RO has obtained VA treatment records.  In particular, the 
RO has associated with the claims file VA treatment records 
from the Biloxi VA Medical Center, including for the period 
from June 1998 through June 2007.  In a statement signed by 
the veteran in April 2008, the veteran stated that the claims 
file contained treatment records covering the period from 
June 1998 to June 2007 and that all pertinent records from 
the Biloxi VA Medical Center had been obtained.  This closed 
the record that had been left open during the June 2005 Board 
hearing.  Also associated with the claims file is evidence 
regarding the veteran's 2001 radiation treatment for prostate 
cancer at Keesler Air Force Base.  

A VA medical examination was afforded the veteran with regard 
to his respiratory disorder in December 2000.  While that 
examination did not specifically address whether the 
veteran's respiratory disorder was related to asbestos 
exposure, the examiner attributed the veteran's respiratory 
disorder to another cause, tobacco use.  Additionally, a 
pulmonary consult report, from August 2001, includes a 
history provided by the veteran, of asbestos exposure, yet 
the physician made no mention of exposure to asbestos but did 
note that the veteran suffered from tobacco addiction.  Thus, 
this evidence is sufficient to decide this appeal.  The Board 
finds that the VA examination addressed the critical question 
in this case:  What caused the problem.

An examination was not afforded the veteran with regard to 
his prostate cancer.  However, the first and third prongs of 
38 U.S.C. § 5103A(d) are not met in this case.  There is no 
stated association between prostate cancer and asbestos 
exposure; the in-service prong is not met.  Furthermore, 
there is no competent indication of an association between 
the veteran's service and his prostate cancer.  Of note is 
that if the veteran's lay theory, completely unsupported by 
any competent evidence, that his prostate cancer is 
associated with in-service asbestos exposure, then the third 
prong of 38 U.S.C. § 5103A(d) is superfluous statutory 
language.  

In this regard, every claim for service connection contains 
an explicit or implicit assertion by the veteran that the 
claimed disability had onset or was caused by service.  An 
interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction requires us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").  For these reasons, the Board declines to 
afford the veteran a VA examination or obtain a medical 
opinion regarding his prostate cancer.  There is simply 
nothing to indicate a connection. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


